Citation Nr: 0714022	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of surgical 
correction of congenital hammer toes of the feet, 
bilaterally.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not have a residual disability of an 
inservice surgical correction of congenital hammer toes of 
the feet, bilaterally.


CONCLUSION OF LAW

The criteria for service connection for residuals of surgical 
correction of congenital hammer toes of the feet, 
bilaterally, have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In October 1952, service enlistment examination noted that 
the veteran entered service with an overriding toe, 5th 
right, mild.  The veteran gave a history of foot trouble at 
entrance as well.  Service medical records reflect that the 
veteran was seen once for corns on both small toes in January 
1953.  According to service medical records, the veteran was 
diagnosed with congenital joint deformity of both little toes 
in February 1953 and was admitted to the hospital.  Physical 
examination showed hammer toe deformity at the 4th and 5th 
toes of the feet, bilaterally.  In February 1953, hospital 
treatment was recorded as softening and removal of the 
callosities.  In March 1953, surgery was performed.  The 
proximal phalanx was removed from each little toe.  The 
wounds reportedly healed by primary intention, and the 
veteran was noted as asymptomatic.  Post-operatively, the 
record reflects that the veteran continued on active duty 
until September 1956 with no further complaints or findings 
concerning his feet or toes, bilaterally.  Service separation 
examination in September 1956 noted the feet as normal.  No 
abnormalities nor ongoing problems were noted concerning the 
previous correction of the veteran's bilateral congenital toe 
condition.  The veteran was reported as physically qualified 
to perform active duty at sea and on foreign service and for 
release from active duty.  

As confirmed by the veteran at his February 2007 personal 
hearing, there is no evidence that the veteran sought or 
received treatment for residuals of surgical correction of 
congenital hammer toes of the feet after service discharge.  
The record does contain a letter dated in December 2003 from 
a physician which stated that the veteran had current pain in 
the 5th toes of his feet, bilaterally.  However, the Board 
does not find that this letter is indicative of ongoing 
treatment or a current disability associated with the 
inservice surgery of his toes.  

VA C & P examination was conducted in August 2004.  The 
veteran reported to the examination in "normal-appearing" 
tennis shoes without orthopedic-assistive devices or arch 
supports.  Upon objective examination, the VA examiner found 
the veteran had normal heel/toe gait mechanics, and his shoes 
reportedly had no evidence of excessive lateral heel or sole 
counter wear.  Musculoskeletal examination revealed a 
rudimentary fifth toe which was floppy without evidence of 
motor function.  No gross sensory deficit was noted, and 
there was no evidence of transfer lesion or callosities.  
Inversion and eversion were 10 degrees bilaterally.  Achilles 
reflexes were zero bilaterally, and there was 1 plus dorsalis 
pedis pulse.  X-rays revealed no acute fracture or 
dislocation.  There was x-ray evidence of diffuse 
osteoarthritis of the right foot.  However, the examiner 
opined that the arthritis was just as likely as not secondary 
to the aging process.  In summary, the examiner stated that 
surgical correction of the veteran's fifth toe had not 
significantly altered the veteran's architectural contour or 
gait mechanics.

Regardless of the symptoms a veteran has experienced in the 
past, a veteran cannot qualify for service connection without 
a medical finding of a current disability. Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  As 
discussed, the post service record currently reflects that 
the veteran has no residual disability associated with the 
surgical correction of congenital hammer toes of the feet, 
bilaterally.  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).  Nothing other than the 
intended effects of the surgery were shown in service or 
thereafter.

In view of the foregoing, the Board finds that the inservice 
surgical correction of congenital hammer toes of the feet, 
bilaterally, did not result in a current ratable disability.

The Board has considered statements made by the veteran 
during the course of his appeal and at his February 2007 
personal hearing.  In doing so, the Board has considered the 
veteran's testimony concerning the current discomfort caused 
by his toe raising after prolonged walking.  The veteran is 
competent to report what he experiences, but he has not 
demonstrated that he has the medical expertise that would 
make his statements competent as to whether he has a current 
residual disability from the surgical correction of 
congenital hammer toes of the feet, bilaterally.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 4.71a 
with respect to his claimed disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2006).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2006).

In sum, the claim ultimately fails because the clinical 
evidence fails to document a residual current disability.  38 
C.F.R. § 3.303; Degmetich v. Brown, supra.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the veteran's claim, 
and it must be denied.

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO's April 2004 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the September 2004 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  In November 2006, 
the RO provided the veteran with the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service medical records have been associated with the claims 
file, and he was afforded a VA examination in connection with 
his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for residuals of surgical correction of 
congenital hammer toes of the feet, bilaterally, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


